As filed with the Securities and Exchange Commission on February 25, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21943 Cadogan Opportunistic Alternatives Fund, LLC (Exact name of registrant as specified in charter) 149 Fifth Avenue, 15th Floor, New York, NY10010 (Address of principal executive offices) (Zip code) John Trammell 149 Fifth Avenue, 15th Floor, New York, NY10010 (Name and address of agent for service) 212-585-1600 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2010 Item 1. Schedule of Investments. Cadogan Opportunistic Alternatives Fund, LLC Schedule of Investments December 31, 2010 (Unaudited) Fair Value Frequency of Cost (in US Dollars) Redemptions INVESTMENTS IN NON U.S. INVESTMENT COMPANIES - 27.40%a Fixed Income Arbitrage - 4.13%a GS Gamma Investments, Ltd. - Class A (Cayman Islands)b $ Quarterly Global Macro - Discretionary - 4.87%a Graham Global Investment Fund Ltd. (B.V.I.) Monthly Long Short Equity - General - 9.69%a Pelham Long/Short Fund Ltd. - Class A (Isle of Man)c Monthly Sprott Offshore Fund, Ltd. (Cayman Islands)d Monthly Zebedee Focus Fund Limited (Cayman Islands) Monthly Long Short Equity - Sector - 8.71%a Camber Capital Offshore Fund, Ltd. - Class A Unrestricted (Cayman Islands)e Monthly Cavalry Market Neutral Offshore, Ltd. (Cayman Islands)f Quarterly TOTAL INVESTMENTS IN NON U.S. INVESTMENT COMPANIES (Cost $18,562,051) INVESTMENTS IN U.S. INVESTMENT COMPANIES - 59.46%a Dedicated Short Bias - Short Equity - 1.82%a AdvantHedge Fund, L.P. Monthly Dialectic Antithesis Partners, LPg Quarterly Event Driven - Distressed - 13.30%a Contrarian Capital Fund I, L.P. Annually Mast Credit Opportunities I, L.P. Quarterly MatlinPatterson Distressed Opportunities Fund, L.P. Semi-Annually Stone Lion Fund L.P.h Quarterly Xaraf Capital, L.P.i Quarterly Long Short Equity - General – 24.31%a Absolute Partners Fund, LLC Monthly Coeus Capital LP Quarterly Ellington Equity Investment Partners, L.P. Monthly Lafitte Fund I (QP) LP Quarterly Oak Street Capital Fund, L.P.j Quarterly Soundpost Capital, LP Quarterly Steelhead Navigator Fund, L.P. Quarterly Tetra Capital Partners L.P. Monthly Long Short Equity - Sector – 18.09%a Aria Select Consumer Fund LP Monthly CRM Windridge Partners, L.P.k Monthly Echo Street Capital Partners, LPl Quarterly Shannon River Partners II LP - Class Am Quarterly Sio Partners, LP Quarterly Risk Arbitrage - 1.94%a Pentwater Equity Opportunities Fund LLC Monthly TOTAL INVESTMENTS IN U.S. INVESTMENT COMPANIES (Cost $44,149,870) Shares or Principal Amount SHORT TERM INVESTMENT - 7.92%a State Street Institutional Treasury Money Market Fund - Class I, 0.01%n TOTAL SHORT TERM INVESTMENTS (Cost $6,320,996) Total Investments(Cost $69,032,917) - 94.78%a Other Assets in Excess of Liabilities- 5.22%a TOTAL NET ASSETS - 100.00%a $ Footnotes aPercentages are stated as a percent of net assets. b Total fair value of $3,292,365 is subject to 12-month lockup period by GS Gamma Investments, Ltd. - Class A.$2,257,307 and $1,035,058 of redemptions is subject to 12-month lockup period by GS Gamma Investments, Ltd. - Class A, which expires in May, 2011 and September, 2011, respectively. c Fair value of $1,409,714 of the redemption is subject to 12-month lockup period by Pelham Long/Short Fund Ltd. - Class A which expires in September, 2011. d Total fair value of $3,092,607 is subject to 12-month lockup period by Sprott Offshore Fund, Ltd. $2,318,163 and $774,444 of redemptions is subject to 12-month lockup period by Sprott Offshore Fund Ltd. - Class A, which expires in May, 2011 and July, 2011, respectively. e Total fair value of $3,831,027 is subject to 12-month lockup period by Camber Capital Offshore Fund, Ltd. - Class A.$3,122,175, $314,129, and $394,723 of redemptions is subject to 12-month lockup period by Camber Capital Offshore Fund, Ltd. - Class A, which expires in June, 2011, July, 2011, and September, 2011, respectively. f Fair value of $3,117,431 of the redemption is subject to 12-month lockup period by Cavalry Market Neutral Offshore, Ltd., which expires in July, 2011. g Total fair value of $587,795 is subject to 12-month lockup period by Dialectic Antithesis Partners, L.P.$316,505 and $271,290 of redemptions is subject to 12-month lockup period by Dialectic Antithesis Partners, LP, which expires in January, 2011 and February, 2011, respectively. h Fair value of $596,715 of redemptions is subject to 12-month lockup period by Stone Lion Fund L.P.,which expires in July, 2011. i Fair value of $961,867 of the redemption is subject to 12-month lockup period by Xaraf Capital, L.P., which expires in December, 2011. j Fair value of $331,845 of the redemption is subject to 12-month lockup period by Oak Street Capital Fund, L.P.,which expires in July, 2011. k Fair value of $668,413 of the redemption is subject to 12-month lockup period by CRM Windridge Partners, L.P., which expires in July, 2011. l Fair value of $1,721,429 of the redemption is subject to 12-month lockup period by Echo Street Capital Partners, LP, which expires in November, 2011. m Fair value of $628,734 of the redemption is subject to 12-month lockup period by Shannon River Partners II LP - Class A, which expires in July, 2011. n Rate indicated is the current yield as of December 31, 2010. Investments in investment companies are generally non-income producing. The cost basis of investments for federal income tax purposes at December 31, 2010 was as follows*: Cost of Investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Fair Value of Financial Instruments The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2010: Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Significant Other Significant Identical Assets Observable Inputs Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total Equity Securities Non U.S. InvestmentCompanies $
